1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                   ***
5

6     JOSE AGUILAR,                                      Case No. 3:16-cv-00529-MMD-CBC

7                                     Plaintiff,                       ORDER
             v.
8
      MICHAEL KOEHN, et al.,
9
                                 Defendants.
10

11   I.     SUMMARY

12          Before the Court is the Amended Report and Recommendation of United States

13   Magistrate Judge Carla B. Carry (“R&R”) relating to the parties’ cross motions for summary

14   judgment (ECF Nos. 42, 54). (ECF No. 67.) Judge Carry recommended that this Court

15   grant summary judgment in favor of Defendants on all claims. (Id.)1 Plaintiff has filed an

16   objection (“Objection”) (ECF No. 69) to which Defendants have responded (ECF No. 70). 2,

17   For the reasons stated below, the Court accepts and adopts the R&R in part and deny it

18   in part and accordingly overrules the Objection in part and sustains it in part.

19   II.    BACKGROUND

20          Plaintiff is an inmate in the custody of the Nevada Department of Corrections

21   ///
            1Defendants    are Dr. Michael B. Koehn, Warden Renee Baker, Sergeant Officer
22
     Kerner. Plaintiff also sued the State of Nevada, but the Court dismissed the state based
23   on sovereign immunity. (ECF No. 7 at 3 & n.1.)
            2Plaintiff also filed a motion regarding the credibility of video evidence Judge Carry
24
     relied on in the R&R (ECF No. 68; ECF No. 67 at 12). The Court construes that motion as
25   part of Plaintiff’s Objection and will grant the motion. However, the Court finds that the
     video is immaterial to its finding on the relevant claim pertaining to Koehn, discussed infra.
26
           In addition to the record evidence, the Court has considered Defendants’ motion
27   for summary judgment (ECF No. 42), Plaintiff’s cross-motion for summary
     judgment/opposition to Defendants’ motion (ECF Nos. 53, 54 (duplicative documents))
28   and Defendants’ Reply/opposition to Plaintiff’s cross-motion (ECF No. 64).
1    (“NDOC”). (ECF No. 1-2.) He filed this civil rights action concerning events that took place

2    while incarcerated at Ely State Prison (“ESP”). (ECF No. 1-2 at 2; ECF No. 7 at 3.)

3           Following screening, the Court allowed Plaintiff to proceed with several claims

4    under the Eighth Amendment for deliberate indifference to Plaintiff’s serious medical

5    needs. (ECF No. 7 at 6–7.) The Court particularly permitted the following claims against

6    each Defendant:

7           Defendant Koehn: Plaintiff was permitted to proceed on two separate grounds: (1)

8    based on Plaintiff’s allegations that Koehn repeatedly refused to see Plaintiff for treatment,

9    despite Plaintiff’s medical grievances that he was “suffering from extreme and excruciating

10   back pain”; and (2) for prescribing Plaintiff high blood pressure (“HBP”) medication,

11   allegedly despite knowing that Plaintiff did not have high blood pressure and Koehn knew

12   the HBP medication would cause Plaintiff to have seizures. (id. at 8–9.)

13          Defendant Kerner: Plaintiff alleges that Kerner delayed Plaintiff’s transport to the

14   hospital for over two hours albeit Plaintiff experiencing seizures because Kerner wanted

15   to interrogate Plaintiff of drug/narcotic use. (ECF No. 7 at 9.) Kerner allegedly delayed

16   Plaintiff’s transport despite Plaintiff telling Kerner he took no drugs beyond his HBP

17   medications. (ECF No. 1-2 at 14–15, 22; ECF No. 7 at 5.)

18          Defendant Baker: Plaintiff alleges supervisory liability based on allegations that

19   Plaintiff sent Baker grievances and request forms regarding Koehn’s refusal to treat

20   Plaintiff’s pain for months. (ECF No. 7 at 10.)

21          Further relevant background is explained in the R&R (ECF No. 67 at 2–3). The

22   Court adopts these facts.

23   III.   LEGAL STANDARD

24          A.     Review of Magistrate Judge’s Recommendation

25          This Court “may accept, reject, or modify, in whole or in part, the findings or

26   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

27   timely objects to a magistrate judge’s report and recommendation, then the court is

28   required to “make a de novo determination of those portions of the [report and

                                                   2
1    recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

2    to object, however, the court is not required to conduct “any review at all . . . of any issue

3    that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed,

4    the Ninth Circuit has recognized that a district court is not required to review a magistrate

5    judge’s report and recommendation where no objections have been filed. See United

6    States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

7    employed by the district court when reviewing a report and recommendation to which no

8    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

9    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

10   district courts are not required to review “any issue that is not the subject of an objection.”).

11   Thus, if there is no objection to a magistrate judge’s recommendation, then the court may

12   accept the recommendation without review. See, e.g., id. at 1226 (accepting, without

13   review, a magistrate judge’s recommendation to which no objection was filed).

14          In light of Plaintiff’s Objection, this Court finds it appropriate to engage in a de novo

15   review to determine whether to adopt Magistrate Judge Carry’s R&R. Upon reviewing the

16   R&R, briefs and records in this case, this Court adopts the R&R in part and reject it in part.

17          B.     Summary Judgment Standard

18          “The purpose of summary judgment is to avoid unnecessary trials when there is no

19   dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

20   F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

21   the discovery and disclosure materials on file, and any affidavits “show that there is no

22   genuine issue as to any material fact and that the moving party is entitled to a judgment

23   as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue is

24   “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder could

25   find for the nonmoving party and a dispute is “material” if it could affect the outcome of the

26   suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

27          The moving party bears the burden of showing that there are no genuine issues of

28   material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

                                                    3
1    moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

2    motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

3    477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

4    produce specific evidence, through affidavits or admissible discovery material, to show

5    that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

6    and “must do more than simply show that there is some metaphysical doubt as to the

7    material facts.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 783 (9th Cir. 2002) (quoting

8    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

9    existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient.”

10   Anderson, 477 U.S. at 252. Moreover, a court views all facts and draws all inferences in

11   the light most favorable to the nonmoving party. Kaiser Cement Corp. v. Fischbach &

12   Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

13          Further, “when parties submit cross-motions for summary judgment, ‘[e]ach motion

14   must be considered on its own merits.’” Fair Hous. Council of Riverside Cty., Inc. v.

15   Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001) (quoting William W. Schwarzer, et al.,

16   The Analysis and Decision of Summary Judgment Motions, 139 F.R.D. 441, 499 (Feb.

17   1992)) (citations omitted). “In fulfilling its duty to review each cross-motion separately, the

18   court must review the evidence submitted in support of each cross-motion.” Id.

19   IV.    DISCUSSION

20          The Court will accept the R&R in part and reject it in part on the merits and on the

21   exhaustion findings.

22          A.     Exhaustion

23          As a threshold issue, Judge Carry recommended granting summary judgment to

24   Defendants for Plaintiff’s failure to exhaust the claims against Kerner and Baker and the

25   part of the claim against Koehn based on Koehn’s prescription of the HBP medication.

26   (ECF No. 67 at 8–10.) In doing so, Judge Carry agreed with Defendants that (1) Plaintiff’s

27   failure to exhaust the stated claims against Koehn and Kerner at the informal grievance

28   level renders dismissal of those claims appropriate, and (2) Plaintiff’s failure to grieve the

                                                     4
1    supervisor liability claim against Baker at any level renders dismissal of that claim

2    appropriate. (Id.; ECF No. 42 at 9–12.) The Court agrees in part and disagrees in part.

3           The Prison Litigation Reform Act of 1996 (“PLRA”), codified as 42 U.S.C. § 1997e,

4    provides that “[n]o action shall be brought with respect to prison conditions under [42

5    U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or other

6    correctional facility until such administrative remedies as are available are exhausted.” 42

7    U.S.C. § 1997e(a). A defendant must plead and prove a plaintiff’s failure to exhaust

8    pursuant to the PLRA as an affirmative defense. Jones v. Bock, 549 U.S. 199, 204 (2007).

9           The PLRA requires “proper exhaustion”—meaning that a prisoner must use “all

10   steps that the agency holds out, and doing so properly.” Woodford v. Ngo, 548 U.S. 81,

11   90 (2006) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)). “Proper

12   exhaustion demands compliance with an agency’s deadlines and other critical procedural

13   rules.” Id. at 90–91. Here, the pertinent grievance process is set forth in NDOC’s current

14   Administrative Regulations (“AR”) 740. (ECF No. 47-8.) Under AR 740, an inmate must

15   comply with the sequential three-step grievance procedure—informal level, then first level,

16   then second level—to resolve his redressable claims. (Id. at 5–10.)

17          However, whether a defendant may avail his/her self of the exhaustion defense

18   despite a plaintiff’s failure to comply with AR 740’s procedural guidelines depends on

19   whether prison officials nonetheless responded on the merits of the plaintiff’s grievance.

20   Reyes v. Smith, 810 F.3d 654, 657–58 (9th Cir. 2016) (collecting cases). In Reyes, the

21   Ninth Circuit adopted sister circuit precedent, concluding that as to exhaustion what

22   matters is whether prison officials ignored procedural problems with a plaintiff’s grievance

23   and responded on the merits. Id. The Ninth Circuit found:

24          “[W]hen prison officials address the merits of a prisoner’s grievance instead
            of enforcing a procedural bar, the state’s interests in administrative
25          exhaustion have been served. Prison officials have had the opportunity to
            address the grievance and correct their own errors and an administrative
26          record has been developed . . . the exhaustion requirement have been fully
            served . . .
27   ///
28   ///

                                                   5
1    Id. The circuit court concluded that “[d]ismissing the inmate’s claim for failure to exhaust

2    under these circumstances does not advance the statutory goal of avoiding unnecessary

3    interference in prison administration.” Id. at 658 (citation omitted); see also id. (citing

4    Maddox v. Love, 655 F.3d 709, 722 (7th Cir. 2011) (“Where prison officials address an

5    inmate’s grievance on the merits without rejecting it on procedural grounds, the grievance

6    has served its function of alerting the state and inviting corrective action, and defendants

7    cannot rely on the failure to exhaust defense.”).

8             Based on the foregoing, the Court agrees that Plaintiff’s failure to grieve the claim

9    against Baker at any level renders dismissal of that claim appropriate because Defendants

10   have been deprived of the opportunity to exhaust that claim. (See ECF No. 42-9 (the

11   relevant grievance documents); ECF No. 42-14 (history of grievances).) Accordingly, the

12   Court adopts Judge Carry’s recommendation to grant dismissal on the claim against

13   Baker.

14            The Court however disagrees with Judge Carry that Plaintiff’s failure to grieve the

15   relevant claims against Koehn and Kerner entitles Defendants to summary judgment on

16   the failure to exhaust defense. Defendants essentially waived this defense as to these

17   claims. See, e.g., Holden v. Nevada ex rel. Nev. Dep’t of Corrs., No. 3:16-cv-00064-MMD-

18   WGC, 2018 WL 4566253 (D. Nev. Sept. 24, 2018) (discussing Reyes and Watts v.

19   Nguyen, 671 F. App’x 444 (9th Cir. 2016)). Although Plaintiff failed to raise either the HBP

20   medication issue against Koehn or the claim against Kerner at the informal grievance level

21   (ECF No. 42-9 (Log Number 2006-30-05091) at 2), Plaintiff raised both issues in his

22   response to the applicable official informal level response and first level grievance (ECF

23   No. 5, 7–9). Plaintiff also raised these issues in his second level grievance (Id. at 13–15).

24   At each of the latter levels, Defendants ruled on the merits of Plaintiff’s grievance without

25   raising or enforcing any procedural bar. (Id. at 10 (official response to first level grievance);

26   id. at 19 (official response to second level grievance); ECF No. 42-14.)

27            Accordingly, this Court concludes that the exhaustion defense does not entitle

28   Defendants to summary judgment on the relevant claims against Koehn and Kerner. The

                                                    6
1    Court thus rejects Judge Carry’s recommendation to grant summary judgment based on

2    exhaustion. The Court will therefore consider whether Plaintiff has met his burden to

3    otherwise establish that Defendants were deliberately indifferent to his serious medical

4    needs.

5           B.     Deliberate Indifference

6           The Eighth Amendment prohibits the imposition of cruel and unusual punishment.

7    U.S. Const. amend. VIII. Although conditions of confinement may be restrictive and harsh,

8    they may not deprive inmates of “the minimal civilized measures of life's necessities.”

9    Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Prison officials must provide prisoners

10   with “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v.

11   McCarthy, 801 F.2d 1080, 1107 (9th Cir. 1986), abrogated in part on other grounds by

12   Sandin v. Connor, 515 U.S. 472 (1995) (emphasis added). A prison official violates the

13   Eighth Amendment when he acts with “deliberate indifference” to the serious medical

14   needs of an inmate. Farmer v. Brennan, 511 U.S. 825, 828 (1994).

15          “To establish an Eighth Amendment violation, a plaintiff must satisfy both an

16   objective standard—that the deprivation was serious enough to constitute cruel and

17   unusual punishment—and a subjective standard—deliberate indifference.” Snow v.

18   McDaniel, 681 F.3d 978, 985 (9th Cir. 2012). The subjective requirement demands that

19   the prison official must be aware of and disregard the risk to the inmate’s health or safety.

20   Id. at 837; see also id. at 834 (internal quotation and citation omitted) (“The second

21   requirement follows from the principle that only the unnecessary wanton infliction . . .

22   implicates the Eighth Amendment.”). “Indifference may appear when prison officials deny,

23   delay or intentionally interfere with medical treatment, or it may be shown by the way in

24   which prison physicians provide medical care.” Jett v. Penner, 439 F.3d 1091, 1096 (9th

25   Cir. 2006) (internal quotations and citation omitted). But ultimately, a showing of deliberate

26   indifference requires a plaintiff show (1) a purposeful act or failure to respond to a

27   prisoner’s pain or possible medical need and (2) harm caused by the indifference. Id.

28   ///

                                                   7
1                  1.     Koehn

2           Judge Carry found that Plaintiff failed to establish his deliberate indifference claim

3    against Koehn on both grounds upon which Plaintiff was permitted to proceed. (ECF No.

4    67 at 8–14.) Specifically, Judge Carry first concluded that Defendants are entitled to

5    summary judgment on Plaintiff’s claim that Koehn refused to “properly” treat him for “his

6    sciatic back pain and herniated disk” between June 29, 2015 and July 20, 2015, because

7    (1) Koehn believed Plaintiff to be feigning injury and (2) Koehn did in fact provide Plaintiff

8    treatment for his back pain. (Id. at 11–13; see also ECF No. 69 at 2 (objection providing

9    same dates).) Judge Carry next found that Defendants are entitled to summary judgment

10   on Plaintiff’s HBP medication claim because the evidence supports Defendants’ position

11   that Koehn genuinely believed Plaintiff had HBP and Plaintiff presents no evidence that

12   Koehn knew Plaintiff did not actually have HBP. (ECF No. 67 at 13–14.) The Court agrees

13   that Defendants are entitled to summary judgment on both grounds.

14                        a.     Back Pain
15          In his Objection, Plaintiff first challenges what appears to be Defendants’ position

16   regarding Plaintiff’s back pain at relevant times—that Plaintiff was not actually suffering

17   from back pain. (ECF No. 69 at 1–2, 4.)3 Plaintiff further challenges the R&R’s apparent

18   finding that on July 21, 2015, Plaintiff was recorded on video “walking around without gait

19   difficulties and exercising in the yard.” (Id. at 2, 4; ECF No. 68; ECF No. 67 at 12 (making

20   ///
            3In his Objection, Plaintiff also seeks to have his medical records unsealed. (ECF
21
     No. 69 at 4.) Plaintiff’s reason for the request appears to be his belief in what the records
22   will show the Court. However, the Court is able to view the sealed records—and has
     reviewed and considered the medical records (ECF Nos. 47, 47-1, 47-2, 47-3) here.
23   Moreover, the sealing of the records was for the purpose of protecting Plaintiff’s private
     information from being readily available to the public (ECF No. 55). If provided with this
24   information and after the issuance of this order Plaintiff would like to have his medical
     records unsealed, the Court will do so upon his reinstated request. Plaintiff also requests
25   appointment of counsel because he is “not acquainted with civil 1983 U.S.C.” (ECF No.
     69 at 4.) Pursuant to 28 U.S.C. § 1915(e)(1), “[t]he court may request an attorney to
26   represent any person unable to afford counsel.” However, the Court will appoint counsel
     for indigent civil litigants only in “exceptional circumstances.” Palmer v. Valdez, 560 F.3d
27   965, 970 (9th Cir. 2009) (§ 1983 action). The Court finds that, at this time, Plaintiff has
     not provided a sufficient reason to have appointed counsel. See e.g., Storseth v. Spellman,
28   654 F.2d 1349, 1353 (9th Cir. 1981) (explaining that a litigant does not have a
     constitutional right to appointed counsel in 42 U.S.C. § 1983 civil rights claims).
                                                     8
1    finding).) Without citation to the record, Plaintiff contends that “Dr. Koehn was aware that

2    [he] was not malingering and refuse to treat [him].” (ECF No. 69 at 2.) The Court overrules

3    Plaintiff’s objections.

4           Whether Defendants believed or lacked reason to believe that Plaintiff was faking

5    his back pain is essentially irrelevant because the record amply demonstrates that Plaintiff

6    was continuously treated for his back pain. (See, e.g., ECF No. 47 (sealed); ECF No. 47-

7    1(sealed) (Plaintiff’s progress reports) at 16–17; ECF No. 47-3 at 24–30 (medical

8    kites/service reports); ECF No. 1-2 at 40 (. . . on all those dates I was simply given standard

9    pain medication and pain ointment, with the exception of “Medrol dose pack, which only

10   slightly helped”); ECF No. 42-9 at 10 (official response explaining the treatment Plaintiff

11   had been receiving for his back pain between June 17, 2015 and July 20, 2015); ECF No.

12   42-1 at 2–3 (Koehn’s declaration regarding the treatment provided to Plaintiff during the

13   relevant time frame).)

14          Nonetheless, it appears Plaintiff’s real qualm is his belief that the treatment he

15   received did not (or does not) amount to “proper treatment.” (See, e.g., ECF No. 1-2 at 45

16   (indicating a general practitioner beyond Koehn was need), id. at 46 (seeking “The proper

17   Medical treatment”); id. at 48 (“All I’m asking to get the proper treatment.”).) However,

18   Plaintiff’s belief amounts to a difference of opinion with his medical provider which cannot

19   support a finding of deliberate indifference. See, e.g., Franklin v. Oregon, State Welfare

20   Div., 662 F.3d 1337, 1344 (9th Cir. 1981) (providing that a “difference of opinion between

21   a prisoner-patient and a prison medical provider regarding treatment does not amount to

22   deliberate indifference”). Moreover, a failure to provide Plaintiff with “proper” treatment at

23   most closely arises to a claim of gross negligence which falls short of a finding of deliberate

24   indifference. See, e.g., Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990) (“While

25   poor medical treatment will at a certain point rise to the level of constitutional violation,

26   mere malpractice, or even gross negligence, does not suffice.”). Accordingly, the Court

27   accepts and adopts the R&R’s recommendation that Defendants be granted summary

28   judgment on this claim.

                                                   9
1                         b.     HBP Medication
2           Plaintiff next objects to Judge Carry’s finding that Koehn’s provision of HBP

3    medication to Plaintiff did not amount to deliberate indifference. (ECF No. 67 at 13–14;

4    ECF No. 69 at 2–3.) Plaintiff focuses on the time after he returned from the hospital on

5    August 12, 2013. (ECF No. 69 at 2–3; see also ECF No. 47-2 at 3 (evidencing Plaintiff at

6    hospital on August 10, 2015); id. at 11 (noting Plaintiff as “admitted” on August 11, 2015).)

7    Plaintiff claims, without citation to the record, that Koehn told nurses to continue to give

8    Plaintiff HBP medication even after Koehn “got the results from hospital” finding Plaintiff

9    did not have HPB. (ECF No. 69 at 3.) For context, the pertinent hospital records note as

10   follows:

11          “Suspect that hyponatremia/hypokalemia may have been due to HCTZ that
            he was on. . . . MEDICATIONS: He hasn’t required BP meds while in the
12          hospital and his BP has been under control. This can be followed up by
            prison physician. Would recommend that should he require BP med, that he
13          NOT be placed on diuretics due to the resultant hyponatremia/hypokalemia.”

14   (ECF No. 47-2 (sealed) at 12, 25.) While the hospital records indicate Plaintiff’s blood

15   pressure was under control without medication during his time there, the record left it up

16   to Plaintiff’s prison doctor to determine the necessity of blood pressure medication.

17   Further, Plaintiff admits that Koehn changed the HBP medication after Plaintiff returned

18   from the hospital (ECF No. 1-2 at 8). Finally, the evidence supports that Koehn had reason

19   to believe that Plaintiff had high blood pressure. Specifically, as Judge Carry highlighted

20   (ECF No. 67 at 13), Koehn’s declaration indicates that between May 20, 2015 and August

21   12, 2015, Plaintiff’s blood pressure range was higher than normal. (ECF No. 42-1 at 4.)

22   Accordingly, the Court agrees with the R&R that Plaintiff fails to establish that Koehn was

23   deliberately indifferent to his serious medical needs by giving him HBP medication. Thus,

24   the Court accepts and adopts the R&R’s recommendation to grant Defendants summary

25   judgment on this ground.

26   ///

27   ///

28   ///

                                                  10
1                  2.     Kerner

2           Beyond recommending dismissal for failure to exhaust, the R&R does not address

3    the substance of Plaintiff’s claim against Kerner. (See generally ECF No. 67.) Because

4    the Court finds that Plaintiff has properly exhausted this claim, the Court will address the

5    parties’ arguments as to the merits. Upon reviewing the relevant arguments in the parties’

6    cross-motions for summary judgment and the record, the Court finds neither party is

7    entitled to summary judgment on this claim.

8           Plaintiff contends that video evidence supports his claim that Kerner was

9    deliberately indifferent by delaying his transportation to the hospital solely to get Plaintiff

10   to admit to taking drugs/narcotics. (ECF No. 69 at 3–4; ECF No. 1-2 at 16; ECF No. 54 at

11   3.) Plaintiff contends that, per policy, Defendants were required to videotape the incident.

12   (ECF No. 69 at 5 (citing “Exhibit E).) The relevant policy appears to be Operational

13   Procedure (“OP”) 405(3.) (ECF No. 1-2 at 87.)

14          Defendants argue that OP 405(3.) does not apply to Plaintiff’s case because the

15   policy merely “sets forth ESP’s procedure for a planned use of force, including a planned

16   cell extraction” (ECF No. 64 at 5) and thus “no video exists of this [unplanned] incident”

17   (id. at 6). The Court reads the policy more broadly than Defendants’ preferred reading. In

18   addition to use of videotape for planned use of force, OP 405(3.) provides:

19          Portable Audiovisual cameras will be utilized by those staff that have been
            certified to use the video camera to record all instances where there is a
20          planned Use of Force or a planned action where it is probable that force will
            be necessary and to record all major disturbances or group insubordination.
21

22          In instances of spontaneous Use of Force, such equipment will be activated
            as soon as possible by staff certified to use the video camera to record the
23          remaining action.

24   (ECF No. 1-2 at 87 (emphasis added).) Thus, OP 405(3.) expressly covers events other

25   than planned use of force.

26          Defendants next argue that OP 405(3.) does not apply here because officers did

27   not subject Plaintiff to force. (ECF No 64 at 5–6.) However, Plaintiff’s Complaint and

28   grievances assert that Plaintiff was subject to the use of restraints (handcuffs)—a trier of

                                                   11
1    fact can decide whether such amounts to force. (See, e.g., ECF No. 42-9 at 7 (“[Kerner

2    had me handcuffed while I was having seizures.”); ECF No. 1-2 at 22 (“all while in

3    restraints”).) Notably, the entire OP 405 concerns use of force and lists “restraints” as a

4    non-deadly use of force. (ECF No. 1-2 at 81-82, 85 (OP 405(2.)).)

5           Defendants otherwise contend that NDOC’s incident report supports their claim that

6    Kerner did not delay Plaintiff being transported to the hospital (ECF No. 64 at 6 (citing ECF

7    No. 42-6 (Defs.’ Exhibit I)) and that NDOC’s reports show that Kerner was assigned to

8    laundry on the day of the incident and was not present or involved when Plaintiff was

9    evaluated on August 10, 2015. (ECF No. 42 at 3, 17.) Defendants’ position is precisely

10   that Kerner’s alleged conduct did not occur. (ECF No. 70 at 3.) However, Plaintiff disputes

11   Kerner’s claim of being absent and Plaintiff’s position is that the video recording that

12   should be available pursuant to OP 405(3.) will prove otherwise. To be clear, Plaintiff has

13   consistently insisted that the incident was recorded—for example, he recalls in his second

14   level grievance:

15          My body begins to go into shock! Medical staff immediately calls for the
            Gurney, I am having violent seizures and all of this is being recorded on 2
16          separate Recording Camera Devices. #1 is the unit security camera and the
            other is on a hand held Recording device that is being operated by cert SGT.
17          per the Mandatory O.P. operating procedures. Both Recording Devices
            cameras will clearly show that I was having seizures and that my Body was
18          going into shock!! I am then taken into the infirmary where for the next 2 ½
            Hours I am verbally assaulted and Maliciously spoken down to by SGT.
19          Kerner!

20   (ECF No. 42-9 at 14; see also ECF No. 1-2 (Complaint) at 16.) Plaintiff’s allegations

21   coupled with NDOC’s policy as stated in OP 405(3.), when construed in the light most

22   favorable to Plaintiff, could lead a rational trier of fact to believe Plaintiff and disbelieve

23   Kerner. 4 The Court thus concludes that a genuine issue of material fact exists as to

24   ///
            4While  Plaintiff asserts that he would have subpoenaed the video with additional
25
     time for discovery (ECF No. 54 at 3), Defendants are obligated to disclose any video
26   evidence without request by Plaintiff under Federal Rule of Civil Procedure 26. See Fed.
     R. Civ. P. 23(a)(1)(A)(ii). (“[A] party must, without awaiting a discovery request, provide to
27   the other to the other parties: . . . a copy . . . of all documents, electronically stored
     information, and tangible things that the disclosing party has in its possession, . . . or
28   control and may use to support its claims or defenses.”). Accordingly, Defendants’
     discovery argument in their response to the Objection (ECF No. 70 at 3) is immaterial.
                                                    12
1    whether Kerner delayed medical treatment for Plaintiff that precludes summary judgment

2    for either party.

3           Neither party is entitled to summary judgment for the additional reason that both

4    fail to argue the harm component of establishing a deliberate indifference claim. See

5    Penner, 439 F.3d at 1096 (noting that harm must be shown). Defendants simply fail to

6    argue the issue; Plaintiff merely states that Kerner’s treatment “led to injury.” (ECF No. 54

7    at 4; see generally ECF No. 69.)

8           Accordingly, the Court denies summary judgment on the deliberate indifference

9    claim against Kerner and rejects the R&R to the extent it recommends otherwise.

10   V.     CONCLUSION

11          The Court notes that the parties made several arguments and cited to several cases

12   not discussed above. The Court has reviewed these arguments and cases and determines

13   that they do not warrant discussion as they do not affect the outcome of the motions before

14   the Court.

15          It is therefore ordered that the Report and Recommendation of Magistrate Judge

16   Carla B. Carry (ECF No. 67) is accepted and adopted in part and reject and denied in part.

17          It is further ordered that Defendants’ motion for summary judgment (ECF No. 42)

18   is granted in part and denied in part. Defendants’ motion is granted on the claims against

19   Koehn and Baker but denied on the remaining claim against Kerner. Said differently,

20   Plaintiff’s claim against Kerner survives summary judgment.

21          It is further ordered that Plaintiff’s cross-motion (ECF No. 54) is denied.

22          It is further ordered that Plaintiff’s Objection (ECF No. 69) is overruled in part and

23   sustained in part.

24          It is further ordered that Plaintiff’s motion of important facts (ECF No. 68) is granted.

25          DATED THIS 11th day of March 2019.

26

27                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
28

                                                   13
